



WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK GRANT
(EXECUTIVE EMPLOYEE)


 
 
 
 
 
 
 
 
Grant Number
 



Pursuant to the Workiva Inc. 2014 Equity Incentive Plan, as amended from time to
time (the “Plan”), you have been granted shares of Class A Common Stock of
Workiva Inc. (the “Company”), subject to vesting restrictions (“Restricted
Stock”) as follows:
Grant Date                        


Total Number of Shares Granted            


Vesting Schedule
Subject to the Plan and the Restricted Stock Agreement, the Restricted Stock
subject to this grant shall vest in accordance with the following schedule,
provided you have not experienced a Termination of Service prior to any vesting
date:



Vesting Date(s)
Number or Percentage of Shares that Vest
 
 
 
 



By your signature and the signature of the Company’s representative below, you
and the Company agree that this award is governed by the terms and conditions of
the Plan and the Restricted Stock Agreement, all of which are attached and made
a part of this document. By your signature below, you also acknowledge that
there may be tax consequences to you upon the grant or the vesting of the
Restricted Stock or the disposition of the underlying shares, and that you have
been advised to consult a tax advisor prior to acceptance of such grant, vesting
or disposition.
GRANTEE:
 
WORKIVA INC.
 
 
 
 
 
By:
 
 
 
 
 
Name:
Print Name
 
 
 
 
Title:
 
 
 
 
 
 
Execution Date:                 , 20    
 
 



1

--------------------------------------------------------------------------------






WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(EXECUTIVE EMPLOYEE)
This RESTRICTED STOCK AGREEMENT (the “Agreement”) dated as of the Grant Date set
forth on the Notice of Restricted Stock Grant to which this Agreement is
attached (the “Notice of Grant”) is between Workiva Inc. (the “Company”), a
Delaware corporation, and the grantee named in the Notice of Grant (the
“Grantee”).
WHEREAS, the Company desires to award the Grantee shares of the Company’s Class
A Common Stock subject to vesting restrictions (“Restricted Stock”) in
accordance with the terms of the Plan, a copy of which is attached hereto;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.Grant of Restricted Stock. The Company hereby grants to the Grantee that
number of shares of Restricted Stock set forth on the Notice of Grant, subject
to the terms of the Plan and this Agreement. The Grantee must accept the
Restricted Stock award within 90 days after notification that the award is
available for acceptance and in accordance with the instructions provided by the
Company. The award automatically will be rescinded upon action of the Company,
in its discretion, if the award is not accepted within 90 days after
notification is sent to the Grantee indicating availability for acceptance.
2.    Vesting; Forfeiture. Provided the Grantee has not incurred a Termination
of Service prior to the applicable vesting date, except as otherwise set forth
in this Agreement and the Plan, the Restricted Stock awarded under this
Agreement shall vest on the earliest to occur of the following: (a) the vesting
date(s) set forth on the Notice of Grant; (b) the Grantee’s death; (c) a Change
in Control (as defined in the Plan); (d) the Administrator, in its sole
discretion, determines that the Grantee has incurred a disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)); (e) the Grantee’s Termination of Service for Good Reason (as
defined in the Grantee’s Employment Agreement); or (f) the Grantee’s Termination
of Service by action of the Company without Cause (as defined in the Grantee’s
Employment Agreement). In the event of the Grantee’s Termination of Service for
Cause, all unvested Restricted Stock awarded under this Agreement shall be
immediately forfeited.
The period over which the Restricted Stock vests is referred to as the
“Restriction Period.” Until such time as the shares of Restricted Stock have
vested, the Restricted Stock is not transferable other than by will or by the
laws of descent and distribution, or as otherwise permitted by the Plan, and the
Restricted Stock shall not be subject to any levy of any attachment, execution
or similar process upon the rights or interest. In the event of any attempt by
the Grantee to alienate, assign, pledge, hypothecate or otherwise dispose of any
Restricted Stock or any right hereunder, except as provided for in this
Agreement, the Company may terminate any unvested portion of the award by notice
to the Grantee and the award and all rights hereunder shall thereupon become
null and void.


- 1-

--------------------------------------------------------------------------------





3.    Ownership of Shares; Dividends. Except for the above restrictions and the
provisions relating to dividends paid during the Restriction Period as described
in the Plan, the Grantee will be treated as the record owner of the shares of
Restricted Stock and shall have all of the rights of a shareholder of the
Company, including, without limitation, the right to vote such shares and to
receive all dividends or other distributions paid with respect to such shares.
Notwithstanding the foregoing, any shares of Common Stock or other securities of
the Company received by the Grantee as a stock dividend, or in connection with a
stock split or combination, share exchange, or other recapitalization which are
derived from shares of Restricted Stock shall be subject to the same
restrictions, and shall bear the same legend (or book-entry record) as the
shares of Restricted Stock and, if certificated, shall be held under the same
terms and conditions as the Restricted Stock as described in Section 4 below.
4.    Restricted Stock Certificates. The stock certificate(s) representing the
Restricted Stock shall be issued or held in book entry form promptly following
the acceptance of this Agreement. If a stock certificate is issued, it shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until the end of the Restriction Period or
until the Restricted Stock is forfeited. The certificates representing shares of
Restricted Stock granted pursuant to this Agreement shall be registered in the
Grantee’s name (or, if the Grantee so requests, in the name of the Grantee and
the Grantee’s spouse, jointly with right of survivorship), and shall bear a
legend in substantially the form set forth below:
“These shares have been issued pursuant to the Workiva Inc. 2014 Equity
Incentive Plan (“Plan”) and are subject to forfeiture to Workiva Inc. in
accordance with the terms of the Plan and an Agreement between Workiva Inc. and
the person in whose name the certificate is registered. These shares may not be
sold, pledged, exchanged, transferred, hypothecated or otherwise disposed of
except in accordance with the terms of the Plan and said Agreement.”
5.    Section 83(b) Election. The Grantee acknowledges that the Grantee may file
an election pursuant to Code Section 83(b) to be taxed currently on the fair
market value of the shares of Restricted Stock (less any purchase price paid for
the shares), provided that such election is filed by the Grantee with the
Internal Revenue Service no later than thirty (30) days after the grant of such
Restricted Stock. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other applicable laws. The Company and its
affiliates and employees and agents have not, and are not, providing tax advice
to the Grantee.
6.    Delivery of Stock and Documents. In the event any shares of Restricted
Stock are forfeited to the Company pursuant to the Plan or this Agreement, the
Grantee shall, to the extent not already deposited with the Company or its
designee, deliver to the Company or its designee the following: the certificate
or certificates representing the Restricted Stock (if certificated) duly
endorsed for transfer and bearing whatever documentary stamps, if any, are
necessary, and such assignments, certificates of authority, tax releases,
consents to transfer, instruments, and evidences of title of the Grantee and of
the Grantee’s compliance with this Agreement as may be reasonably required by
the Company or by its counsel.
7.    Withholding. The obligation to deliver shares of Common Stock upon the
vesting of Restricted Stock awarded under this Agreement shall be subject to
applicable federal, state and local


- 2-

--------------------------------------------------------------------------------





tax withholding requirements. If the Grantee has or will make an election under
Section 83(b) of the Code, the obligation to register certificate(s) (or to make
book-entry record) in the Grantee’s name shall be subject to applicable federal,
state and local tax withholding requirements. The Grantee, subject to such
withholding rules as may be adopted by the Administrator, may elect to have
Common Stock withheld in an amount not to exceed the number of shares necessary
to satisfy the maximum federal, state and local income and employment tax
withholding requirements.
8.    No Right to Continued Service. Nothing in the Plan or this Agreement shall
confer upon the Grantee any right to continue in the service of the Company or
any Related Corporation or shall interfere with or restrict in any way the
rights of the Company and any Related Corporation, which rights are hereby
expressly reserved, to discharge or terminate the service of the Grantee at any
time and for any reason whatsoever.
9.    Incorporation of Plan by Reference. The terms and conditions of the Plan
are incorporated by reference herein. To the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control. Capitalized terms not
defined in this Agreement shall have the meaning given such terms in the Plan.
10.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee's beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock may be transferred by will or the laws of descent or
distribution.
11.    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with the
applicable requirements of federal and state securities laws and with the
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
12.    Clawback Provision. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid or payable to the Grantee
pursuant to this Agreement which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
13.    Notices. Any notices required under this Agreement shall be addressed:
(i) if to the Company, to the Company at its principal office which is presently
located at 2900 University Boulevard, Ames, Iowa 50010, Attention: Equity Plan
Administrator, and (ii) if to the Grantee, to the Grantee’s address as reflected
in the stock records of the Company.
14.    Entire Agreement; Amendment. This Agreement, together with the Plan, sets
forth all of the terms and conditions between the parties with respect to the
Restricted Stock awarded under this Agreement. This Agreement may be amended at
any time and from time to time by the Administrator, provided that the rights or
obligations of the Grantee are not affected adversely by such


- 3-

--------------------------------------------------------------------------------





amendment, unless the Grantee’s consent is obtained or such amendment is
otherwise permitted under the terms of the Plan.
15.    Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any provision of this Agreement shall not affect the other provisions hereof,
and this Agreement shall be construed in all respects as if the invalid or
unenforceable provisions were omitted.
16.    Counterparts. The Notice of Grant to which this Agreement is attached may
be executed in counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. Counterpart
signature pages transmitted by facsimile, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
17.    Governing Law. This Agreement shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the State of
Delaware (without regard to principles of conflicts of laws) shall govern the
operation of, and the rights of the Grantee under, the Plan and this Agreement.




- 4-